Case 1:19-cr-10078-RWZ Document 47-1 Filed 02/03/20 Page 1 of 4




Attachment 1
        Case 1:19-cr-10078-RWZ Document 47-1 Filed 02/03/20 Page 2 of 4
Attachment 1


                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
          COURT CASE NUMBER: CR 19-10078-RWZ; NOTICE OF FORFEITURE

        Notice is hereby given that on September 12, 2019, in the case of U.S. v. William
Singer, Court Case Number CR 19-10078-RWZ, the United States District Court for the
District of Massachusetts entered an Order condemning and forfeiting the following
property to the United States of America:

       Check in the amount of $5,148,328.16 from The Key Worldwide Foundation
       account number ending in x5388 (19-FBI-002691) which was seized from Bank of
       America checking account numbers ending in x0486 and x2391, held in the name
       of the Key Worldwide Foundation.

       KWF Investment in Jamtown (19-FBI-007000)

       KWF Investment Bluestone Partnership, a/k/a Bluesky Partnership (19-FBI-007001)

       KWF's Investment in Hauser Private Equity (19-FBI-007003)

       KWF's Investment in Wham Tech, Inc. (19-FBI-007009)

       KWF's investment in Sharky's Restaurant Chain (19-FBI-007010)

       KWF's Investment in Swansea Football Club (19-FBI-007011)

       KWF's Investment in Versatile PhD, a/k/a Virtual PhD (19-FBI-007012)

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (October 01, 2019) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 1 Courthouse Way, Suite 2300, Boston, MA 02210, and a
copy served upon Assistant United States Attorney Carol Head, 1 Courthouse Way, Suite
9200, Boston, MA 02210. The ancillary petition shall be signed by the petitioner under
penalty of perjury and shall set forth the nature and extent of the petitioner's right, title or
interest in the forfeited property, the time and circumstances of the petitioner's acquisition
of the right, title and interest in the forfeited property and any additional facts supporting
the petitioner's claim and the relief sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
        Case 1:19-cr-10078-RWZ Document 47-1 Filed 02/03/20 Page 3 of 4
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Carol Head, 1 Courthouse Way, Suite 9200, Boston, MA 02210. This website
provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
         Case 1:19-cr-10078-RWZ Document 47-1 Filed 02/03/20 Page 4 of 4

                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between October 1, 2019 and October 30, 2019. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. William Singer

Court Case No:               CR 19-10078-RWZ
For Asset ID(s):             See Attached Advertisement Copy

   Consecutive           Date Advertisement        Total Hours Web Site             Verification that
   Calendar Day           Appeared on the          was Available during              Advertisement
       Count                  Web Site                 Calendar Day                existed on Web Site
         1                   10/01/2019                      24.0                          Verified
         2                   10/02/2019                      24.0                          Verified
         3                   10/03/2019                      24.0                          Verified
         4                   10/04/2019                      24.0                          Verified
         5                   10/05/2019                      24.0                          Verified
         6                   10/06/2019                      24.0                          Verified
         7                   10/07/2019                      24.0                          Verified
         8                   10/08/2019                      24.0                          Verified
         9                   10/09/2019                      24.0                          Verified
        10                   10/10/2019                      24.0                          Verified
        11                   10/11/2019                      24.0                          Verified
        12                   10/12/2019                      24.0                          Verified
        13                   10/13/2019                      24.0                          Verified
        14                   10/14/2019                      24.0                          Verified
        15                   10/15/2019                      24.0                          Verified
        16                   10/16/2019                      24.0                          Verified
        17                   10/17/2019                      24.0                          Verified
        18                   10/18/2019                      24.0                          Verified
        19                   10/19/2019                      24.0                          Verified
        20                   10/20/2019                      24.0                          Verified
        21                   10/21/2019                      24.0                          Verified
        22                   10/22/2019                      24.0                          Verified
        23                   10/23/2019                      24.0                          Verified
        24                   10/24/2019                      24.0                          Verified
        25                   10/25/2019                      24.0                          Verified
        26                   10/26/2019                      24.0                          Verified
        27                   10/27/2019                      24.0                          Verified
        28                   10/28/2019                      24.0                          Verified
        29                   10/29/2019                      24.0                          Verified
        30                   10/30/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
